Citation Nr: 0619920	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  03-06 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Kramer, Law Clerk






INTRODUCTION

The appellant had active military service from January 1951 
to November 1954. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 RO rating decision that denied 
service connection for bilateral hearing loss.  The appellant 
filed a notice of disagreement (NOD) in June 2002.  The RO 
issued a statement of the case (SOC) in February 2003.  The 
appellant filed a VA Form 9, (Appeal to the Board of 
Veterans' Appeals) in February 2003.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The appellant has bilateral hearing loss to an extent 
recognized as a disability for VA purposes.  

3.  There is no objective evidence of acoustic trauma during 
military service, complaints of hearing loss were first 
documented more than 45 years after service, and the only 
competent opinion on the question of whether there exists a 
nexus s between the appellant's current bilateral hearing 
loss and his military service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are not met.  38 C.F.R. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) in November 2000.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
West 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to fairly adjudicate the claim on appeal has been 
accomplished.

Through a February 2002 pre-rating notice letter, the RO 
notified the appellant and his representative of the 
information and evidence needed to establish service 
connection for bilateral hearing loss.  The letter specified 
that, to establish service connection, the evidence must 
show: (1) an injury in military service or a disease that 
began in or was made worse during military service, or an 
event in service causing injury or disease; (2) "a current 
physical or mental disability; and (3) a relationship between 
the current disability and an injury, disease, or event in 
service. The letter also described the type(s) of evidence 
necessary to satisfy each of these elements.  The appellant 
and his representative were afforded opportunity to respond 
prior to the issuance of the rating decision in May 2002.  
Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit such information and evidence.

The Board also finds that the February 2002 notice letter, 
along with an April 2006 notice letter, collectively  satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  The February 2002 letter notified the 
appellant of the types of evidence that would VA would obtain 
for him, and the information required from him.  The RO 
identified the evidence currently of record, and requested 
that the veteran identify any medical providers from whom he 
wanted the RO to obtain and consider evidence.  In the April 
2006 letter, the RO reiterated the points noted above, more 
clearly specifying that it would obtain VA records if the 
veteran furnished the date(s) and place(s) of treatment, and 
records from other sources if the veteran furnished signed 
authorization for each source.  In the April 2006 letter, the 
RO also specified that the veteran should send it any medical 
reports that he had.  In the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim; (2) the evidence, if any, 
to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  As indicated above, all four of 
Pelegrini's content of notice requirements clearly have been 
met in this case. 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the May 2002 rating action on appeal.  
However, the Board finds that any lack of full, pre-
adjudication notice in this appeal does not, in any way, 
prejudice the veteran.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328, 1332-
1333 (Fed. Cir. 2006). 

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudications, in that the claim was fully developed and 
adjudicated after notice was provided.  As indicated above, 
the veteran has been notified of what is needed to 
substantiate his claim, and afforded opportunities to present 
information and/or evidence in support of the claim.  As a 
result of RO development, comprehensive documentation, 
identified below, has been associated with the claims file 
and considered in evaluating the veteran's appeal.  After the 
most recent notice letter in April 2006 which substantially 
completed VA's notice requirements, the RO gave the veteran 
further opportunity to furnish information and/or evidence 
pertinent to the claim before the case was certified to the 
Board for review.  (As no relevant evidence has been 
associated with the claims file since the RO's most recent, 
November 2003 supplemental SOC,  readjudication of the claim 
by the RO is not required prior to the Board's review). 

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2005).

The Board also notes that during the pendency of this appeal, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (veteran status, existence of a 
disability, connection between the veteran's service and that 
disability, degree of disability, and effective date 
pertaining to the disability).  As noted above, the veteran's 
status is not at issue, and the RO has provided notice as to 
the existence of disability and nexus.  While the RO has not 
provided specific notice as to degree of disability and 
effective date, on these facts, the RO's omission is 
harmless.  Id.  As the Board's decision herein denies the 
appellant's claim for service connection for hearing loss, no 
rating or effective date is being assigned; accordingly, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim; as a result, 
the veteran's service medical records, as well as VA 
treatment records, have been associated with the claims file.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, that 
there are additional, existing records pertinent to the claim 
on appeal that need to be obtained.  The record also presents 
no basis for further developing the record to create any 
additional evidence in connection with the claim on appeal.

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on the claim on appeal.  

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a) (2005).  Service connection may be granted for a 
disease first diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a) 
(2005).

Specific to claims for service connection, impaired hearing 
is considered by VA to be a disability when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Considering the evidence of record in light of the above-
noted legal criteria, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for bilateral hearing loss.

Service medical records are silent as to complaints, 
findings, or diagnosis of any hearing loss.  Appellant's 
physical examination upon induction in January 1951 recorded 
normal hearing, with 15/15 in each ear utilizing the 
whispered voice test.  The November 1954 discharge medical 
examination recorded normal hearing, with 15/15 in each ear 
utilizing the whispered voice test.  Additionally, the 
veteran's November 1954 report of medical history is negative 
for hearing loss, tinnitus, or any other hearing conditions, 
and there is no specific head injury or acoustic trauma.  
Hence, no hearing loss was shown in service. 

However, the absence of in-service evidence of hearing loss 
is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability disability (i.e., one meeting the requirements of 
section 3.385, as noted above) and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Initially, the Board notes the post-service pertinent 
evidence of record consists of a report of VA audiological 
evaluation in April 2002 (which reflects a notation that 
audiometry testing results were not considered valid for 
rating purposes), and the report of a re-evaluation in June 
2003.  Both reports include audiometry results that meet the 
criteria of section 3.385 for each ear.  Hence, bilateral 
hearing loss disability is shown.  However, the record 
presents no evidence that supports a finding of a medical 
relationship between current hearing loss and the veteran's 
military service.  
The claims file contains no objective evidence to establish 
or to even suggest that the appellant had acoustic trauma in 
service.  The appellant's service representative has 
generally asserted that the appellant was exposed to acoustic 
trauma, including aircraft engine noise and weapons firing, 
while serving aboard an aircraft carrier.  While the 
appellant's service records show that he served aboard the 
USS Yorktown, there is no indication of what the appellant's 
specific duties were aboard that ship, so nothing in the 
record establishes actual acoustic trauma during service.  
The record does not show that the appellant personally 
engaged in combat, so acoustic trauma cannot be presumed.  
See 38 U.S.C.A. § 1154.

Further, the first documented post service allegation or 
evidence of any hearing loss was in a claim for service 
connection received by the RO in July 2001, approximately 45 
years after the veteran was discharged from service.  The 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that weighs against a claim for service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).

Finally, there is no persuasive opinion establishing a nexus 
between current hearing loss and service.   In fact, in the 
only objective opinion to address the question of nexus, the 
June 2003, audiologist concluded that, although the appellant 
has profound sensorineural hearing loss  it "is not due to 
noise trauma during his military service."  The 
audiologist's opinion was based on a review of the 
appellant's service medical records and VA treatment records.  
Hence, the only objective opinion on the question of nexus 
weighs against the claim, and neither the appellant nor his 
representative has presented, identified, or even alluded to 
the existence of any contrary opinion (i.e., one establishing 
a nexus between current bilateral hearing loss and service).   

Where, as here, the only competent opinion establishes that 
there is no nexus between the claimed disability and service, 
there can be no valid claim for service connection.  See 
Brammer v.  Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v.  Derwinski, 2 Vet. App 141, 144 (1992).  

In adjudicating the claim, the Board has considered the 
appellant and his representative's assertions that the 
veteran's current bilateral hearing loss is due to acoustic 
trauma in service.  A layperson is competent to testify in 
regard to the onset and continuity of symptomatology.  See, 
e.g., Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Caldwell v. Derwinski, 1 
Vet. App. 466 (1991).  However, questions of diagnosis and 
etiology are within the province of trained professionals.  
Jones v. Brown, 7 Vet. App. 134, 137-38  (1994).  As the 
veteran and his representative are laypersons without the 
appropriate training and expertise, neither is competent 
render a probative (persuasive) opinion on the question of 
whether there exists a nexus between current hearing loss and 
service in this case.  See Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"). 

Under these circumstances, the claim for service connection 
for a bilateral hearing loss must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


